Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: The previous final office action submitted on 10/15/2021 is withdrawn to address the new added claims 16 – 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 -7, 10 -11, 12 – 13 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Voor et al. (US Pub. No. 20170242804), hereinafter referred to as Voor in view of Hundal et al. (US Pub. No. 20160112711), hereinafter referred to as Hundal. 

Referring to claim 1, Voor discloses an electronic device comprising: 
a controller (AR DP, fig. 3B); and

communicate, over the first set of pins,  with a first module (module 330 – 334, fig. 3B) of a modular computing system (TBT pins, fig. 3B); and  
communicate, over the second set of pins, with a second module (module 334 – 335, fig. 3B) of the modular computing system (USB3_tx and pins, fig. 3B). 

Hundal discloses, what Voor lacks, wherein the first module (first module 316, fig. 3) is connected between the second module (second module 322, fig. 3) and the connector (connector 302, fig. 3), and wherein the controller is to communicate data with the second module in which the data is passed through the first module (passed through via 314, fig. 3).

Voor and Hundal are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Voor and Hundal before him or her, to modify the system of Voor to include the serial connection of Hundal. 
	The suggestion/motivation for doing so would have been to improve the transfer bandwidth over a cable. 
Therefore, it would have been obvious to combine Hundal with Voor to obtain the invention as specified in the instant claim(s).



As to claim 3, Voor discloses the electronic device of claim 1, wherein the first set of pins and the second set of pins are to implement a Thunderbolt protocol (thunderbolt, fig. 3).

Claims 6, 7 and 10 - 11 recite the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.

Claims 12 – 13 recite the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.

As to claim 16, Hundal discloses the electronic device of claim 1, wherein one of the first module and the second module is a graphics module (video data recovery device 502, para. 0053), and another one of the first module and the second module is a non-graphics module (video compression device 504, para. 0053).  

As to claim 17, Hundal discloses the electronic device of claim 1, wherein one of the first module and the second module includes a first peripheral functionality, and another one of the first module and the second module includes a second peripheral functionality different (video data recovery device 502, para. 0053) from the first peripheral functionality (video compression device 504, para. 0053).  



As to claim 19, Hundal discloses the electronic device of claim 1, wherein the controller is to communicate the data with the second module that has a connector connected to a connector of the first module, and the first module has a connector connected to the first set of pins of the connector of the electronic device (lance device 460, fig. 5B).  

As to claim 20, Hundal discloses the non-transitory computer-readable storage medium of claim 6, wherein one of the first module and the second module is a graphics module (video data recovery device 502, para. 0053), and another one of the first module and the second module is a non-graphics module (video compression device 504, para. 0053). 

Claims 4, 5 and 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Voor, Hundal and Schumacher et al. (US Pat. No. 5502621), hereinafter referred to as Schumacher. 
As to claim 4, Schumacher discloses, what Voor lacks, the electronic device of claim 1, wherein the first set of pins and the second set of pins have mirrored pin assignments (mirrored pin assignments, col. 3, line 42).
Voor, Hundal and Schumacher are analogous art because they are from the same field of endeavor in the input and output field. 
 
	The suggestion/motivation for doing so would have been to minimized crosstalk between leads, (see col. 3, lines 9 – 10).
Therefore, it would have been obvious to combine Schumacher with Voor to obtain the invention as specified in the instant claim(s).

As to claim 5, Schumacher discloses the electronic device of claim 1, wherein the first set of pins and the second set of pins have identical pin assignments (mirrored pin assignments, col. 3, line 42). 

Claims 8 - 9 recite the corresponding limitation of claims 4 - 5. Therefore, they are rejected accordingly.

Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voor, Hundal and Schumacher et al. (US Pat. No. 5502621), hereinafter referred to as Schumacher, and in further view of Stephens, Jr. (US Pat. No. 8599595), hereinafter referred to as Stephens. 

As to claim 14, Stephens discloses the computer-readable storagemediumofclaim12, wherein the information includes a stacking order (stacked memory devices, col. 2, lines 66) associated with the first module and the second module, wherein the stacking order indicates whether a module is an odd module or an even module, and wherein the information further includes a respective type of the first module and the second module (even or odd stack position, col. 3, lines 22).  


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Voor, Hundal, Schumacher and Stephens before him or her, to modify the system of Voor to include the stacked memory device of Stephens. 
	The suggestion/motivation for doing so would have been improve density structures. 
Therefore, it would have been obvious to combine Stephens with Voor and Schumacher to obtain the invention as specified in the instant claim(s).

	
As to claim 15, Stephens discloses, what Voor lacks, the computer-readable storage medium of claim14, wherein the instructions when executed further cause the controller to:
communicate with the odd module via the first set of pins (odd values, fig. 22); and 
communicate with the even module via the second set of pins (even values, fig. 22). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/          Supervisory Patent Examiner, Art Unit 2184